Title: To Thomas Jefferson from John Adams, 20 February 1801
From: Adams, John
To: Jefferson, Thomas



Sir
Washington Feb. 20. 1801

In order to save you the trouble and Expence of purchasing Horses and Carriages, which will not be necessary, I have to inform you that I shall leave in the stables of the United States seven Horses and two Carriages with Harness the Property of the United States. These may not be suitable for you: but they will certainly save you a considerable Expence as they belong to the studd of the Presidents Household.
I have the Honor to be with great respect, Sir your most obedient and humble Servant

John Adams

